Citation Nr: 1543895	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-13 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of service connection for athlete's foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within the one-year presumptive period following service.  Hypertension is not attributable to service.  

2.  Diabetes mellitus was not manifest during service or within the one-year presumptive period following service.  Diabetes mellitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Diabetes mellitus was not incurred in or aggravated during service, and it may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a form entitled "Notice to Veteran of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits."  The Veteran certified receipt of such notice in his February 2013 claim submitted under the Fully Developed Claim program.  The claim was last adjudicated in April 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

VA has not afforded the Veteran a comprehensive medical examination relating to his claims of service connection for diabetes mellitus and hypertension.  The Board finds that comprehensive examinations are not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.  

A VA examination under the standards of McLendon is not warranted in this case.  As discussed further in the respective sections below, there is no credible evidence establishing that an event, injury, or disease occurred in service or within the one year period following service.  Additionally, there is no credible indication that that otherwise indicates possible relationships to service.  Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension and diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

Pertinent regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1)(2015).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The record in this case shows the following blood pressure readings in service: 140/74 in November 1983; 142/94 in June 1985; what appears to be 124/84 in April 1986; 126/82 in January 1987; 98/62 in June 1987; and 110/76 in August 1987.  An August 1987 separation examination report revealed a normal physical examination of the heart and vascular system.  In an August 1987 medical history report, the Veteran denied high or low blood pressure and stated that he was in excellent health and taking no medications.

Post service private medical records show that in April 2006, the Veteran was assessed with benign essential hypertension.  A history of the onset and treatment prior to April 2006 is not indicated by the record.

Based on a review of the record, the Board finds that service connection for hypertension is not warranted.  The record shows that in service, the Veteran's blood pressure readings were predominately below 90 mm. for diastolic pressure and predominantly below 160 mm. for systolic pressure.  By these readings, hypertension as defined by VA regulations was not present in service.

Post service, apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, hypertension until many years after service.  The Veteran's lay statements consist of bare assertions that he is entitled to service connection for hypertension.  To the extent that these assertions are construed as an assertion that hypertension had its onset in service or within one year of service separation, the Board finds such assertion is not credible.  The reason therefor is that the assertion is vague and made only in the context of a claim for compensation.  Moreover, at service separation, the Veteran denied having high blood pressure.  Blood pressure was normal as were the heart and vascular system.  Here, hypertension was not "noted" during service or within one year of separation and nothing suggests that he had characteristic manifestations of the disease process during service.  38 C.F.R. § 3.303(b).  The fact that there was one elevated pressure must be balanced against all other in-service findings, which were normal.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had hypertension in service or within one year of separation from service.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Diabetes Mellitus

With respect to the Veteran's claim of service connection for diabetes mellitus, in the August 1987 report of medical history, the Veteran denied having sugar or albumin in his urine; a recent gain or loss of weight; dizziness or fainting; frequent or painful urination; and neuritis.  He stated that he was in excellent health.  The August 1987 separation examination report noted a normal clinical evaluation of the endocrine system.  The service treatment records show no complaints of, diagnosis of, or treatment for, diabetes mellitus.

Post service private medical records show that in April 2006, the Veteran was assessed with an abnormal glucose tolerance test.  The April 2006 record notes that a previous primary care physician diagnosed the Veteran with diabetes mellitus "in the past" and treated him with glipizide, which was since stopped because of low blood sugar reactions.  The record also reported that the Veteran felt fine and had no subjective complaints except for a chronic rash in his lower belly and groin.  In May 2006, after receiving laboratory results, the Veteran was diagnosed with diabetes mellitus.  A history of the onset of diabetes mellitus other than that there was a diagnosis "in the past" is not indicated by the record. 

Based on a review of the record, the Board finds that service connection for diabetes mellitus is not warranted.  The record shows a normal endocrine system at separation from service.  Apart from the Veteran's lay statements, there is no indication in the record that the Veteran was diagnosed with, or treated for, diabetes mellitus in service or until many years after service.  Stated differently, diabetes was not noted during service or within one year of separation and he did not have characteristic manifestations of the disease during that time frame.  38 C.F.R. § 3.303(b).

The Veteran's lay statements consist of bare assertions that he is entitled to service connection for diabetes mellitus.  To the extent that these assertions are construed as an assertion that diabetes mellitus had its onset in service or within one year of service separation, the Board finds such assertion is not credible.  The assertion is vague and made only in the context of a claim for compensation.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran had hypertension in service or within one year of separation from service.  Accordingly, service connection for diabetes mellitus is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim of service connection for athlete's foot.  See 38 C.F.R. § 19.9 (2015).  Specifically, a VA examination is warranted.

VA obtained a medical opinion on the issue of service connection for athlete's foot, but an examination was not conducted.  The examiner found that a review of available records without in-person video telehealth examination using the Acceptable Clinical Evidence process was warranted because the existing medical evidence provided sufficient information on which to render an opinion and an examination would likely provide no additional relevant evidence.  However, the examiner stated that service treatment records were not available for review.  The examiner, therefore, based his evaluation on a statement by the RO that the Veteran had left foot blisters in January 1987.  

A review of the service treatment records shows a notation in the November 1983 entrance examination of an eczema-like rash on the fingers.  In the August 1987 medical history report, the Veteran endorsed skin diseases, stating that he had eczema that was controlled.  Because the examiner was not provided with this information prior to rendering his opinion, another opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA skin disorders examination by an appropriate medical professional and obtain medical opinions as to the following:

a.  Identify any skin disorder of the feet that is currently present or was present at any time since February 2013.  

b.  For any such skin disorder, is it at least as likely as not that such disorder arose during service or is related to service?


A rationale should be provided for all opinions. 

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


